DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Supplement claim amendments were filed on 1/27/2021. Those claims are subjected to examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The reference listed as Cite No 1 in the Foreign Patent Document section is lined through because only the cover page of the document was provided.

Specification
The abstract of the disclosure is objected to because it is over 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 42 is objected to because of the following informalities:  the claim recites “p2’7” rather than “p27”. The claim also uses a mix of commas and semicolons to separate items in the list. It is suggested one or the other be consistently used in the claim.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 31-44, 47-48 and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,810,610 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are sufficiently broad so as to encompass embodiments of the ‘610 patent. The claim sets differ in wording and combination of elements but overlap in scope. The present claims are considered to be obvious variants of the ‘610 patent.
Regarding claim 31, the claim broadly encompasses elements of claims 1 and 13 of the ‘610 patent.
Regarding claim 32, the claim broadly encompasses elements of claims 1 and 11 of the ‘610 patent.
Regarding claim 33, the claim broadly encompasses elements of claims 1, 7 and 11 of the ‘610 patent.
Regarding claim 34, the claim broadly encompasses elements of claims 1, 8-10 of the ‘610 patent.
Regarding claim 35, the claim broadly encompasses elements of claims 1 and 8 of the ‘610 patent.
Regarding claim 36, the claim broadly encompasses elements of claims 1 and 11 of the ‘610 patent.
Regarding claim 37, the claim broadly encompasses elements of claims 1 and 11 of the ‘610 patent.
Regarding claim 38, the claim broadly encompasses elements of claims 1 and 11 of the ‘610 patent.
Regarding claim 39, the claim broadly encompasses elements of claims 1 and 11 of the ‘610 patent.
Regarding claim 40, the claim broadly encompasses elements of claims 1 and 11 of the ‘610 patent. The HPV pathogens of the ‘610 claims inherently include the biomarkers of claim 40.
Regarding claim 41, the claim broadly encompasses elements of claims 1 and 11 of the ‘610 patent. The HPV pathogens of the ‘610 claims inherently include the biomarkers of claim 41.
Regarding claim 42, the claim broadly encompasses elements of claims 1 and 11 of the ‘610 patent. The HPV pathogens of the ‘610 claims inherently include the biomarkers of claim 42.
Regarding claim 43, the claim broadly encompasses elements of claims 1 and 13 of the ‘610 patent.
Regarding claim 44, the claim broadly encompasses elements of claims 1, 7 and 11 of the ‘610 patent.
Regarding claim 47, the claim broadly encompasses elements of claims 1, 4 and 16 of the ‘610 patent.
Regarding claim 48, the claim broadly encompasses elements of claims 1, 5 and 17 of the ‘610 patent.
Regarding claim 50, the claim broadly encompasses elements of claims 1, 13 and 26 of the ‘610 patent.

Claims 45-46 and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,810,610 B2 in view of Marinakis (Computers in Biology and Medicine. 2009. 39:69-78).
Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons provided above.
The claim sets further differ as the ‘610 claims do not require the elements of claims 45-46 and 49.
However, Marinakis demonstrates what was known at the time of filing in regards to HPV testing, sample collection and analysis.
Thus, it would have been prima facie obvious to the ordinary artisan at the time of filing to have modified the methods of the ‘610 claims to include collecting a sample, including using a small brush (p. 72) and imaging the sample analyzing for larger and darker nuclei which correspond to squamous dysplastic cells (p. 72).

Claims 31-44, 47-48 and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,859,475 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are sufficiently broad so as to encompass embodiments of the ‘475 patent. The claim sets differ in wording and combination of elements but overlap in scope. The present claims are considered to be obvious variants of the ‘475 patent.
Regarding claim 31, the claim broadly encompasses elements of claims 1 and 14 of the ‘475 patent.
Regarding claim 32, the claim broadly encompasses elements of claims 1, 6 and 13 of the ‘475 patent.
Regarding claim 33, the claim broadly encompasses elements of claims 1, 7 and 13 of the ‘475 patent.
Regarding claim 34, the claim broadly encompasses elements of claims 1, 11 and 13 of the ‘475 patent.
Regarding claim 35, the claim broadly encompasses elements of claims 1 and 9 of the ‘475 patent.
Regarding claim 36, the claim broadly encompasses elements of claims 1 and 13 of the ‘475 patent.
Regarding claim 37, the claim broadly encompasses elements of claims 1 and 13 of the ‘475 patent.
Regarding claim 38, the claim broadly encompasses elements of claims 1 and 13 of the ‘475 patent.
Regarding claim 39, the claim broadly encompasses elements of claims 1 and 13 of the ‘475 patent.
Regarding claim 40, the claim broadly encompasses elements of claims 1 and 13 of the ‘475 patent. The HPV pathogens of the ‘475 claims inherently include the biomarkers of claim 40.
Regarding claim 41, the claim broadly encompasses elements of claims 1 and 13 of the ‘475 patent. The HPV pathogens of the ‘475 claims inherently include the biomarkers of claim 41.
Regarding claim 42, the claim broadly encompasses elements of claims 1 and 13 of the ‘475 patent. The HPV pathogens of the ‘475 claims inherently include the biomarkers of claim 42.
Regarding claim 43, the claim broadly encompasses elements of claims 1 and 14 of the ‘475 patent.
Regarding claim 44, the claim broadly encompasses elements of claims 1 and 7 of the ‘475 patent.
Regarding claim 47, the claim broadly encompasses elements of claims 1 and 3 of the ‘475 patent.
Regarding claim 48, the claim broadly encompasses elements of claims 1 and 4 of the ‘475 patent.
Regarding claim 50, the claim broadly encompasses elements of claims 1 and 13 of the ‘475 patent.

Claims 45-46 and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,859,475 B2 in view of Marinakis (Computers in Biology and Medicine. 2009. 39:69-78).
Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons provided above.
The claim sets further differ as the ‘475 claims do not require the elements of claims 45-46 and 49.
However, Marinakis demonstrates what was known at the time of filing in regards to HPV testing, sample collection and analysis.
Thus, it would have been prima facie obvious to the ordinary artisan at the time of filing to have modified the methods of the ‘475 claims to include collecting a sample, including using a small brush (p. 72) and imaging the sample analyzing for larger and darker nuclei which correspond to squamous dysplastic cells.

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634